IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 4, 2011

              ERIC THOMAS v. CHARLES TRAUBER,
         CHAIRMAN OF BOARD OF PROBATION AND PAROLE,
                   AND STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                  Nos. 97-08124, -08125, -08127 Chris Craft, Judge




               No. W2011-01157-CCA-R3-HC - Filed January 26, 2012


The Petitioner, Eric Thomas, appeals the Shelby County Criminal Court’s dismissal of his
petition for habeas corpus relief from his four 1999 convictions for robbery. He claims that
he is illegally incarcerated because his sentences expired before his resentencing. We affirm
the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J AMES C URWOOD W ITT,
J R., and A LAN E. G LENN, JJ., joined.

Eric Thomas, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel; Amy
P. Weirich, District Attorney General; and Alanda Horne Dwyer, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

        In 1997, the Petitioner was indicted on three counts of robbery and two counts of
aggravated robbery. Pursuant to a verbal plea agreement, the State reduced the aggravated
robbery charges to robbery. The trial court found that the agreement made no provision as
to the length of the Petitioner’s sentences. The Petitioner went to trial on the first charge,
was found guilty, and was sentenced to eight years and one day. The Petitioner pled guilty
to the remaining four robbery charges. The trial court sentenced him to six years for each
conviction and ordered that the sentences run consecutively to each other and to the
Petitioner’s sentence on the first charge.

        On direct appeal, this court reversed the trial court’s imposition of consecutive
sentences, concluding that the facts and circumstances did not support the trial court’s
finding that the Petitioner was a dangerous offender under Tennessee Code Annotated
section 40-35-115(b). See State v. Eric D. Thomas, No. W1999-00337-CCA-R3-CD, Shelby
County, slip op. at 4 (Tenn. Crim. App. June 26, 2001). This court remanded the matter to
the trial court for resentencing, specifically “for further findings as to the [Petitioner’s]
eligibility for consecutive sentencing,” reasoning that the trial court might find “an
alternative ground for consecutive sentences.” Id. at 5. The trial court resentenced the
Petitioner on April 22, 2002, to six years for each conviction and again imposed consecutive
sentences, for an effective sentence of thirty-two years and one day when combined with his
previous sentence of eight years and one day.

        On January 25, 2011, the Petitioner filed a petition for habeas corpus relief with the
Criminal Court for Shelby County alleging that he was illegally incarcerated because his
sentences had expired prior to his resentencing. He argued that the effect of this court’s
holding on direct appeal was that his sentences were to run concurrently until the
resentencing hearing or the expiration of his sentences, whichever came first. The Petitioner
asserted that he accumulated sufficient sentence reduction credits such that his six-year
sentences expired before the resentencing hearing and that the Department of Correction did
not inform the trial court that his sentences had expired. The trial court dismissed the petition
without a hearing and found that the Petitioner failed to attach his judgments of conviction
to the petition, that he filed the petition with the Criminal Court for Shelby County despite
being incarcerated in Lake County, and that the Petitioner’s complaint was not cognizable
because “[a] challenge to the propriety of a release eligibility date or questions about parole
or sentence credits have no bearing upon the validity of the convictions, and so cannot be
treated as a Petition for Writ of Habeas Corpus.”

       On appeal, the Petitioner contends that the trial court erred by summarily dismissing
his petition. He argues that he is illegally incarcerated because he earned sufficient “jail
credits” such that his sentences expired prior to his resentencing. The State contends that the
trial court properly dismissed the petition because the Petitioner failed to attach the
appropriate judgments of conviction, he filed the petition in the incorrect county, and his
sentences did not expire before resentencing because this court’s order on direct appeal did
not change the Petitioner’s consecutive sentences to concurrent ones. We hold that the trial
court did not err by dismissing the petition.




                                               -2-
       In Tennessee, habeas corpus relief is available only when it appears on the face of the
judgment or the record that the trial court was without jurisdiction to convict or sentence the
defendant or that the sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993). The purpose of the habeas corpus petition is to contest a void, not merely a voidable,
judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1969). A void,
as opposed to a voidable, judgment is “one that is facially invalid because the court did not
have the statutory authority to render such judgment.” Summers v. State, 212 S.W.3d 251,
256 (Tenn. 2007). A voidable judgment “is one that is facially valid and requires proof
beyond the face of the record or judgment to establish its invalidity.” Id. at 255-56. The
burden is on the petitioner to establish that the judgment is void or that the sentence has
expired. State ex rel. Kuntz v. Bomar, 381 S.W.2d 290, 291-92 (Tenn. 1964).

        With regard to the State’s procedural default arguments, the Petitioner was required
to attach to his petition for habeas corpus relief a copy of the judgments of conviction leading
to his restraint or provide a satisfactory reason for their absence. See T.C.A. §
29-21-107(b)(2) (2010). The statutory requirements for the contents of a petition for a writ
of habeas corpus are mandatory and failure to meet those requirements warrants dismissal
of the petition. See Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004); State ex rel. Goss
v. Heer, 413 S.W.2d 688, 693 (Tenn. 1967).

        Here, the Petitioner admits that he failed to include with his petition a copy of the
judgments of conviction under which he claims he is illegally detained. While the Petitioner
offered a letter from the Shelby County Clerk’s office as an explanation for his failure to do
so, the letter instructed him on how to obtain copies of the judgments, and he failed to follow
the instructions. The Petitioner has not provided a satisfactory reason for the absence of the
judgments.

       Additionally, Tennessee Code Annotated section 29-21-105 states that an application
for habeas corpus relief should be filed with “the court or judge most convenient in point of
distance to the applicant, unless a sufficient reason be given in the petition for not applying
to such court or judge.” Summary dismissal is proper if a petitioner fails to follow the
procedural requirements of our habeas corpus statutes. See Paul Barnett v. State, No. E1999-
01583-CCA-R3-CD, Unicoi County (Tenn. Crim. App. June 20, 2000).

       The Petitioner claims that he filed the January 2011 petition in Shelby County because
he was housed there while awaiting charges for a parole violation. In the petition, the
Petitioner lists his address as 201 Poplar Avenue in Memphis, the location of the Shelby
County Jail. The record reflects that the Petitioner was incarcerated in Hardeman County
before being placed on parole on April 8, 2010, and that a parole violation report was issued
on December 7, 2010. The record reflects that the Petitioner was incarcerated in Lauderdale

                                              -3-
County on March 2, 2011, and that he was incarcerated in Lake County on April 8, 2011.
The Petitioner remains incarcerated in Lake County. Aside from the address listed by the
Petitioner in his petition, the Petitioner has not provided evidence to establish that he was
incarcerated in Shelby County or any evidence of his location at the time he filed his petition
in January 2011.

        In any event, the Petitioner’s claim that his six-year sentence expired before
resentencing after factoring in 831 days of pretrial jail credit awarded by the trial court and
470 days of sentence reduction credit awarded by the Tennessee Department of Correction
(TDOC) is not cognizable in a habeas corpus petition. See Tucker v. Morrow, 335 S.W.3d
116, 122 (Tenn. Crim. App. 2009) (Because the grant or denial of sentence reduction credit
“lies solely within the discretion of the warden of the institution wherein the inmate is
incarcerated, claims regarding the miscalculation or misapplication of sentence reduction
credits are not cognizable in a habeas corpus petition . . . .”). The record reflects that the trial
court awarded the Petitioner 831 days of pretrial jail credit in case number 97-08125 and that
his consecutive six-year terms accordingly began to run on February 12, 1997. The Petitioner
was resentenced on April 22, 2002, less than six years after he began serving his sentences.
A challenge to the application of sentence reduction credit awarded by TDOC is not
cognizable in a habeas corpus petition and should be brought under the Uniform
Administrative Procedures Act. See Morrow, 335 S.W.3d at 122; Brigham v. Lack, 755
S.W.2d 469, 471 (Tenn. Crim. App. 1988).

        Furthermore, the Petitioner’s belief that his sentences were automatically rendered
concurrent by this court on direct appeal, and thus subject to expiration before resentencing,
is mistaken. This court found that consecutive sentencing was not warranted based upon a
finding that the Petitioner was a dangerous offender and remanded the matter to the trial
court “for further findings as to the [Petitioner’s] eligibility for consecutive sentencing,”
reasoning that the trial court might find “an alternative ground for consecutive sentences.”
This court did not hold that the Petitioner’s multiple six-year sentences were to run
concurrently until the resentencing hearing. We conclude that the trial court did not err by
dismissing the petition. The Petitioner is not entitled to relief.

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                                      ___________________________________
                                                      JOSEPH M. TIPTON, PRESIDING JUDGE




                                                -4-